Title: Regnault de Bécourt to Thomas Jefferson, 12 January 1813
From: Bécourt, Regnault de
To: Jefferson, Thomas


          
            Monsieur! Chez Secondo Bosio South Street, No 144 à Philadelphie ce 12 Janvier, 1813.
            Depuis 10 années que je m’occupe de recherches sur la Nature, je suis parvenu à faire une ample moisson de matériaux, en tous genres, les quels semblent promettre une révolution heureuse, dans toutes les Branches constituant la philosophie, toute fois qu’ils seront mis au jour par la voie de l’impression.
            Vous devez sentir, Monsieur, que tant que ces matériaux restent inconnus, ils sont absolument nuls pour la société; et, cependant, suis-je, en ce momens-ci, dans l’impossibilité de les faire mettre sous presse, quoi que j’en aie le plus grand désir. Ne vous Serait-il pas agréable, Monsieur, de me seconder à cet égard? Dans ce cas, je me ferais une loi de ne rien livrer à la presse que préalablement vous ne l’eussiez honoré de votre approbation; et, à cet effet je prendrais la liberté de soumettre tous mes manuscrits à ce goût, à cette sagacité que chacun est forcé de reconnaître en Vos écrits.
            Je désirerais que mes besoins, mais sur tout, la pureté, la simplicité de mes moeurs, de mes usages, de mes habitudes, fut Connue de Vous, Monsieur, ce serait une sorte de titre pour oser vous supplier de m’accorder un azyle dans le coin d’une des chaumières dépendantes de vos Domaines, lieu d’où j’aurais l’honneur de vous transmettre mes écrits.
            Si dans ce siècle-ci, on doit espérer rencontrer quelqu’un qui, comme par le passé, veuille aider, soulager et protéger ceux qui, de l’étude, font leur seule et unique occupation, il est à croire que ce n’est que près de vous, Monsieur, qu’on doit prétendre trouver cette faveur, la quelle est bannie de partout ailleurs; et c’est dans cette attente, 
            que j’ai l’honneur d’être avec la plus haute Considération, Monsieur, Votre très humble et très obéissant Serviteur.R. de Bécourt
          
          
            C’est Monsr Bosio qui est en quelque sorte cause de la démarche que je prends la liberté de faire près de Monsieur de Jefferson, qu’il prétend avoir eu l’honneur de loger lorsqu’il vint à Philadelphie,—et sur les bontés du quel il ne tarit pas du matin au soir.
          
         
          Editors’ Translation
          
            
              Sir! Secondo Bosio’s house South Street, No. 144 Philadelphia 12 January, 1813.
              In the 10 years that I have conducted research on nature, I have succeeded in reaping a large harvest of material of all sorts, which seem to promise a happy revolution, in all the branches that constitute philosophy, as long as they are brought to light by being published.
              You must recognize, Sir, that as long as these materials remain unknown, they are absolutely useless to society; and yet, I find myself at the moment unable to have them published, despite my strong desire to do so. Would it not be agreeable to you, Sir, to support me in this regard? If so, I would make it my rule to deliver nothing to the printer that you would not have previously honored with your approbation; and, with this end in view, I would take the liberty to submit all my manuscripts to the taste, to the sagacity that everyone cannot help but find in your writings.
              I would like my needs, but above all, the purity, the simplicity of my morals, of my practices, of my habits, to be known to you, Sir. To prove myself, allow me to beg you to grant me an asylum in the corner of one of the thatched cottages attached to your estate, from which I would have the honor of passing my writings on to you.
              If in this century, one is compelled to seek somebody who, as in the past, is willing to help, comfort, and protect those who make study their sole and unique occupation, it appears that you are the only one, Sir, who will provide this favor, which is banished everywhere else; and it is with this expectation, 
              that I have the honor to be with the highest respect, Sir, your very humble and very obedient servant.R. de Bécourt
            
            
            
              In a way Mr. Bosio caused me to take the liberty of contacting Mr. Jefferson, whom he claims to have had the honor of hosting when you came to Philadelphia,—and about whose kindness he cannot stop talking from morning to night.
            
          
        